Citation Nr: 1329565	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to non-service-connected pension benefits.



REPRESENTATION

Appellant represented by:  Lamar Brown, one time 
representative



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2010 administrative decision 
of the Pension Center of Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

In September 2013, the Board learned that the Veteran died 
in June 2013.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2012); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the evidence of record shows that the Veteran 
died in June 2013, while his appeal to the Board was 
pending.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2012).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (creating new 38 U.S.C. § 
5121A, substitution in case of death of a claimant who dies 
on or after October 10, 2008).  As provided for in this new 
provision, a person eligible for substitution will include 
"a living person who would be eligible to receive accrued 
benefits due to the claimant under section 5121(a) of this 
title . . . ."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


